Title: Report of the Commissioners of the Sinking Fund, [18 November 1794]
From: Commissioners of the Sinking Fund,Adams, John
To: 


[Philadelphia, November 18, 1794Communicated on November 19, 1794]
The vice President of the United States and President of the Senate, the Chief Justice, the Secretary of State, the Secretary of the Treasury and the Attorney General respectfully report to Congress as follows:
That pursuant to the act entitled “An Act, making provision for the reduction of the Public Debt” and in conformity to resolutions agreed upon by them and severally approved by the President of the United States, they have since their report dated the sixteenth of december 1793, caused purchases of the said debt to be made through the agency of Samuel Meredith, to the amount of One hundred and thirty nine thousand and seventy-seven dollars and eight eight cents, for which there have been paid in Specie One hundred thousand and sixty one dollars and seventy six cents.
That pursuant to the act entitled “an act supplementary to the act making provision for the debt of the United States” and in conformity to resolutions agreed upon by them and severally approved by the President of the United States, they have also caused purchases of the said debt to be made subsequent to their said report of the sixteenth day of december 1793, to the amount of One hundred and six thousand seven hundred and fifty dollars and thirty seven cents, for which there have been paid eighty five thousand eight hundred and thirty two dollars and ninety one cents in specie.
That the documents accompanying this report marked B, C, D & E, shew the aforesaid purchases generally and in detail, including the places where, the times when, the prices at which and the persons of whom, the purchases were made.
That the documents marked A, shew the proceedings of the accounting Officers of the Treasury in respect to the settlement of an account for the expenditure of fifty thousand dollars in purchases, which were stated in our former report, at the date of which the said settlement had not been completed.
That the purchases now and heretofore reported amount together to two millions two hundred and sixty five thousand and twenty two dollars & fifty seven cents in Stock, for which there have been paid in Specie, one million five hundred and eighty one thousand three hundred and twenty three dollars and sixty seven cents, as will be more particularly seen by the document marked F.
On behalf of the Board
John Adams
Philadelphia Novemr. 18th: 1794.
